DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Underwood 8,337,135.
In Re Claim 1, Underwood teaches a hub engaging assembly (10) configured to releasably receive a tireless hub such that the hub is graspable with a T-bar (106) and attached L-bar (104), the assembly comprising: 											a receiver (14) having a top side configured to removably receive the hub; and 				a pair of catches (58, 60) being attached to the receiver at opposite ends thereof, the catches being configured to releasably receive tow bars such that the receiver is positioned between the tow bars. (See Fig. 4) 
In Re Claim 7, Underwood teaches wherein the catches comprise:				a pair of end walls (innermost walls of 58, 60), one of the end walls being attached to one end of the receiver and one of the end walls being attached to another end of the receiver; and			a pair of top walls (Outermost walls of 58, 60), each of the end walls having a top edge having one of the top walls being attached thereto such that the top walls are coextensive with a corresponding one of the top edges. (See Fig. 3) 
In Re Claim 8, Underwood teaches wherein an angle between the end walls and an attached one of the top walls between 90 degrees and 120 degrees such that the top walls are angled upwardly from an adjacent one of the end walls.  (See Fig. 2)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Underwood.
Regarding Claim 11, Underwood teaches the assembly of Claims 8 and 13 except it is silent concerning the end walls being spaced apart from each other a distance of between 8 inches and 24 inches.  However, it would have been obvious to one of ordinary in the art at the time of the invention was made to space the end walls a distance of between 8 inches and 24 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 2-4, 6, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Underwood and in view of Sparacino 7,325,814.
In Re Claims 2-4 and 6, Underwood teaches the assembly of Claim 1 as discussed above.
Underwood does not teach wherein the receiver includes a first outer wall and a second outer wall each having an upper edge, a lower edge, a first end edge and a second end edge, each of the first and second outer wall having an inner surface and an outer surface wherein the inner surface of the first outer wall faces the inner surface of the second outer wall, an open space extending downwardly between the first and second outer walls, the open space being configured to receive the hub such that a portion of the hub abuts the upper edges of the first and second outer walls.
However, Sparacino teaches wherein the receiver includes a first outer wall (60) and a second outer wall (60) each having an upper edge (See Fig. 3), a lower edge (See Fig. 3), a first end edge (See Fig. 3) and a second end edge (See Fig. 3), each of the first and second outer wall having an inner surface and an outer surface wherein the inner surface of the first outer wall faces the inner surface of the second outer wall, (See Fig. 3) an open space extending downwardly between the first and second outer walls, (See Fig. 3) the open space being configured to receive the hub (30) such that a portion of the hub abuts the upper edges of the first and second outer walls; (See Fig. 3) 						and wherein the upper edges of the first and second outer walls are laterally aligned with each other; (See Fig. 3) and 												wherein the upper edges of the first and second outer walls each have a central section (90) positioned between a pair of outer sections, (See Fig. 3) the central section being positioned lower than associated ones of the outer sections; (See Fig. 3) and 								wherein the receiver includes a plurality of stabilizing walls (40) being attached to and extending between the inner surfaces of the first and second outer walls.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a receiver including a first outer wall and a second outer wall each having an upper edge, a lower edge, a first edge, a second edge in the assembly of Underwood as taught by Sparacino in order to reduce the weight and material cost of the assembly.
In Re Claim 13, Underwood teaches wherein the catches comprise:				a pair of end walls (innermost walls of 58, 60), one of the end walls being attached to one end of the receiver and one of the end walls being attached to another end of the receiver; and			a pair of top walls (Outermost walls of 58, 60), each of the end walls having a top edge having one of the top walls being attached thereto such that the top walls are coextensive with a corresponding one of the top edges. (See Fig. 3) 
In Re Claim 14, Underwood teaches wherein an angle between the end walls and an attached one of the top walls between 90 degrees and 120 degrees such that the top walls are angled upwardly from an adjacent one of the end walls.  (See Fig. 2)
Regarding Claim 17, Underwood teaches the assembly of Claims 8 and 13 except it is silent concerning the end walls being spaced apart from each other a distance of between 8 inches and 24 inches.  However, it would have been obvious to one of ordinary in the art at the time of the invention was made to space the end walls a distance of between 8 inches and 24 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claim 20 is allowed.
Claims 5, 9, 10, 12, 15, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 													Erghott, Meyer et al., and Sapp teach a hub engaging assembly with first and second outer walls with top and bottom edges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652